Order modified so as to grant plaintiff leave to renew the motion as to all arrears of alimony, except for the period the parties were living together after their alleged reconciliation, upon papers showing the time the parties so lived together, and also showing defendant’s cruel and inhuman treatment of plaintiff during that period which compelled her to again leave hiin; and as so modified affirmed, without costs. In our opinion the failure to serve a certified copy of the decree does not prevent the enforcement of the arrears of alimony. No alimony can be had for the period of reconciliation, and none at all unless plaintiff convinces the court that she finally left her husband in consequence of renewed acts of cruelty on his part. If this be shown satisfactorily, the arrears are enforeible. Blaekmar, P. J., Kelly, Jaycox, Kelby and Young, JJ., concur.